 
   

CSC

 

 

KSB / ALL

Notice of Service of Process Tate Processed: 10/20/2020
Primary Contact: Venessa C. Wickline Gribbie

The Kroger Co,

1014 Vine Street

Cincinnati, OH 45202-1100
Entity: Kroger Co. (The}

Entity ID Number 24171751

Entity Served: Kroger Co.
Title of Action: Robin Suiton vs. Kroger Co,
Matter Name/ID: Robin Sutton vs. Kroger Co, (10592152)
Document(s} Type: Summons/Complaint
Nature of Action: Personal Injury
CourtlAgency: Sevier County Circuit Court, TN
Case/Reference No: 20-CV-647-1V
Jurisdiction Served: Tennessee
Date Served on CSC: 10/49/2020
Answer or Appearance Bue: 30 Days
Originally Served On: csc
How Served: Certified Mail
Sender information: James A.H. Bell

865-637-2900

 

information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). it dogs not
constituie a legal opinion. The recipient Is responsible fer interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmingion, Delaware 49808-1674 (888) 690-2882 [| sop@cscglobal.com

 

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 1 of 12

 
IN THE CIRCUIT COURT FOR SEVIER COUNTY, TENNESSEE

 

 

ROBIN SUTTON )
)
Plaintiff, -)
) os
ve ) ~~ Case No.: 0 EY - ol a = oy
) JURYDEMANDED Sa & 2
KROGER CO. ) By TE ene
STORE NO.'K026 ) Ai or Fy
Registered Agent: ) Ss es z eS
CORPORATION SERVICE COMPANY: ) 25 _ B
2909 Poston Ave. : ) sm 6 _
Nashville, TN 37203-1312 } ee cK
)
Defendant. )
SUMMONS ‘
To: KROGER CO.
STORE NO. K026
Registered Agent: CORPORATION SERVICE COMPANY

2909 Poston Ave.
Nashville, TN 37203-1312

You are hereby summoned and required to serve upon JAMES A. H. BELL, Plaintiffs
attorney, whose address.is: 10 Emory Place, Knoxville, Tennessee, 37917, a true copy of the
answer to. the Complaint which is herewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service. You will file the original with the Coutt.

If you fail to do so, judgment by default will be taken against you for the telief demanded
in the complaint.

 

 

 

 

Issued this _ 05 15 day of October, 2020, at i: DS o'clock, ~ M.
TNESS, Clerk of said Court, at office the 5 th Y in
OG@fe ber: A.D., 2020.
CLERK
BY: oy. eel,
DEPUTY CLERK |

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 2 of12 PagelD#:5

 
. v

‘es

(This summoihs is issued pursuant to Rule 4 of the Tennessee Rules of Civil Procedure)

NOTICE

TO THE DEFENDANT:. -KROGER CO.
STORE NO. K026
Registered Agent:
CORPORATION SERVICE COMPANY
2909 Poston Ave.
Nashville, TN 37203-1312

Tennessee ‘law provides for certain monetary and personal property exemptions, and may
protect certain assets from execution or seizure in the event a judgment should be entered against
you in this action. See "Tennessee Code Annotated §26-2-101 et seq. for a detailed recitation of the

applicable law. Ifyou do not understand your exemption right or how to exercise it, you may wish
to seek the advice of a. lawyer

Received this day of , 2020,

 

PROCESS SERVER / SHERIFF / DEPUTY

‘RETURN ON SERVICE OF SUMMONS

1 hereby certify and return that on the day of . __, 2020, I

served this summons together with the complaint as follows:

 

 

I hereby certify’ and return that on the ‘ day of , 2020, I

failed to serve this summons within 90 days after its issuance because: ; ;

’

 

 

PROCESS SERVER / SHERIFF / DEPUTY

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 3 of 12 PagelD #: 6
IN THE CIRCUIT COURT FOR SEVIER COUNTY, TENNESSEE

 

ROBIN SUTTON )
) .
Plaintiff, )
) ye
Vv. ) Case No.! BD O\L yeh") C = cy
) JURYDEMANDED == §& 2
KROGER CO. ) way Th ons
STORE NO. K026 ) Mle on m1.
Registered Agent: ) ice ma Se
CORPORATION SERVICE COMPANY ) ae SS
2909 Poston Ave. ) ( pai oo 4
Nashville, TN 37203-1312 } COPY2 meh
)
Defendant. )
SUMMONS

 

To: KROGER CO,
STORE NO. K026

Registered Agent: CORPORATION SERVICE COMPANY
2909 Poston Ave.
Nashville, TN 37203-1312

You are hereby summoned and required to serve upon JAMES A. H. BELL, Plaintiffs
attorney, whose address is: 10 Emory Place, Knoxville, Tennessee, 37917, a true copy of the
answer to the Complaint which is he-ewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service. You will file the original with the Court.

If you fail to do so, judgment by default will be taken against you for the relief demanded
in the complaint.

Issued this O85 day of October, 2020, at 4s OS o'clock, p M.

TNESS, Clerk of said Court, at office the OO ‘ Day in

OG ber. A.D., 2020.
ELD hort
CLERK

BY: arn Wale

DEPUTY CLERK

Case 3:20-cv-00495-JRG-HBG Document1-1 Filed 11/17/20 Page 4of12 PagelD #: 7

 
(This summons is issued pursuant to Rule 4 of the Tennessee Rules of Civil Procedure)

NOTICE

TO THE DEFENDANT: KROGER CO.
STORE NO. K026
Registered Agent:
CORPORATION SERVICE COMPANY
. 2909 Poston Ave.
Nashvillé, TN 37203-1312

Tennessee law provides for cértain monetary and personal property exemptions, and may
protect certain assets fromexecution or seizure in the event a judgment should be entered against
you in this action. See Tennessee Code Annotated §26-2-101 et seq. for a detailed recitation of the
applicable law. If you do not understand your exemption right or how to exercise it, you may wish
to seek the advice of a lawyer

Received this day of , 2020.

 

PROCESS SERVER / SHERIFF / DEPUTY

RETURN ON SERVICE OF SUMMONS

I hereby certify and return that on the day of , 2020, I

 

served this summons together with the complaint as follows:

 

I hereby certify and return that on the day of ‘ , 2020, I

failed to serve this summons within 90 days after its issuance because:

 

 

 

PROCESS SERVER / SHERIFF / DEPUTY

Case 3:20-cv-00495-JRG-HBG Document1-1 Filed 11/17/20 Page5of12 PagelD#: 8

 
IN ‘THE CIRCUIT COURT FOR SEVIER COUNTY, TENNESSEE

 

ROBIN SUTTON | )
; +)
Plaintiff, )
)
vs ) Case Nod H -W4 | “Te oS.
) SORY DEMANDED | my Ee = 2
KROGER CO. ) aS" 3 Bs
STORE NO, K026 -) pa 8 ISS
Registered Agent: ) qe 4 Me |
CORPORATION SERVICE COMPANY ——"_‘—+) ae ee
2909 Poston Ave. j Soe =
Nashville, TN. 37203-1312 ) = mn 2
, ) ZR
Defendant. .)

 

COMPLAINT

 

' Conies now the Plaintiff, Robin Sutton, by and through counsel, sues the Defendant,

Kroger Co. (Kroger). Ke other cause of action, Plaintiff would show as follows:
. Jurisdiction and Venue

. 1. Plaintiff Robin Sutton is and was at all material times a residetit of Sevierville, Sevier
County, Tennessee.

2. The Defendant, Kroger, is 2 corporation formed in Cincinnati, Ohio and licensed to do
business in Yennessee as a grocery establishment, Kroget has locations throughout
‘Tennessee, including Store No. K026.located in Sevier County, Tennessee where the injury ,
that prompted this action occurred. They’ may be sexved with process through their
registered agent, Corporation Service Company, located at 2908 Poston AV6,, Nashville,
Tennessee 37203- 13 12. . |

_ 3. Jurisdiction is proper in this Court pursuant to Tennessee Code Annotated § 16-10-101.

Le 1

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 6 of 12 .PagelD #: 9
10.

11.

I
!
t
|

Venué in the Circuit Court for Sevier County, Tennessee is proper pursuant to Tennessee
Code Annotated § 20-4-101(a) as the facts which prompted this cause of action as well as
| :

the negligence and injuries sustained occurred in Sevier County, Tennessee.

i
|

STATEMENT OF FACTS.
At all relevant times, the Defendant owned, operated, possessed and controlled the Kroger
Store No, K026 located at 702 Winfield Dunn Pkwy, Sevierville, TN 37876 (Store K026).
Kroger Store No. K026 is a retail store operated for profit by the Defendant. The retail
store i open to the gerieral public. . |

On orlabout November 13, 2019, Plaintiff Robin Sutton was walking to her vehicle located
at the|gas station area of Store K026. As Plaintiff was walking to her vehicle, she slipped
on accumulated icé and fell on her right side, resulting in personal injuries,

The impact of Ms. Sutton’s fall caused her head to hit the ground, and she suffered a closed
head injury. Plaintiff lost consciousness duting the fall.

Ms. § htton was taken by ambulance from Store K026 to LeConte Medical Center, She was

diagnosed with a concussion, rib and hip contusions.

Since |that time Ms. Sutton has continued to experience headaches and other pain from the

 

 

closed head injury. Because her headaches continue each day and have progressed, Plaintiff

 

was referred to a neurologist for an evaluation. At the time of filing of this complaint,

Plaintiff is still treating for her concussion and suffering from the effects of the concussion.

PREMISES LIABILITY NEGLIGENCH

i : 4 .
Plaintiff restates and realleges all preceding paragraphs.
|

12. Atthé time of the injury previously described, the Defendant owed aduty to all customers,

| \
including the Plaintiff, to exercise ordinary and reasonable care to protect said customers

i 2

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 7of12 PagelD#: 10
from hunteasonable risks of harm. This duty includes maintaining dts premises in a
reasonable safe condition either by removing potentially dangerous conditions in order to
avoid Iroreseeable harm to customers.

13. The duty to exercise reasonable care also requires the Defendant to warn customers of
dangetous conditions which could foreseeably cause- injuries.

14. The a¢ cumulation of ice near the gas pumps where it is foreseeable that individuals will be
walkihg created a dangerous condition and created a foreseeable risk of injury.

‘15. Upon information and belief, the ice existed for a period of time that the Defendant knew,
or in the exercise of reasonable and due diligence, should have known of its existence.

16. The Defendant and/or the agents of the Defendant breached their duty of reasonable care
to the Plaintiff by failing to reniove or repair the unreasonable dangerous condition or warn
the PI inti? and/or others of the existence of the dangerous condition.

17. The npaigenc of the Defendant in failing to remove the dangerous condition, or in the

alternative, warn against the dangerous condition, was the proximate cause of the injuries

sustained by the Plaintiff,

 

18. Pursuant to the doctrine of respondeat superior, the Defendant is vicariously liable for the
negligent acts and Gmissions of its employees and agents.

19, Plaintiff restates and realleges by reference all preceding paragraphs.
| ;
20. As a flirect and proximate result of the injuries suffered by the Plaintiff, she has eridured

| | .
pain and suffering and incurred medical bills for reasonable and necessary treatment.
_

21. Plaintiff believes that her medical condition will’be permanent and she will incur future
| wy 1 . '
medical expense, and pain and suffering of body and mind.
—

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 8o0f12 PagelD#: 11

 
WHEREFORE, PREMISES CONSIDERED, PLAINTIFF PRAYS:

22. That a copy of this Complaint be served upon the Defendant and that she be required to
answer within the time prescribed by law;

23. An award of judgment be had against the Defendant in favor of the Plaintiff for

 

compensatory damages in a reasonable amount that the jury deems reasonable and fair

under|the proof, but not to exceed two hundred forty thousand dollars ($240,000.00).

 

24, That i costs, including, but not limited to, discretionary costs, be taxed to and paid by the
Defendant.

25. That 4 twelve-person jury be empaneled to try the issues as raised herein.

id
Respectfully submitted this fq day of October, 2020,

 

Jathes A.H. Bel, <BPR¥000775)

Jacob Feuer, (BPR#33715)

The Law Offices of James A.H. Bell, P.C.
10 Emory Place

Knoxville, TN 37917

865-637-2900

Attorneys for the Plaintiff

4 1

Case 3:20-cv-0P495-JRG-HBG Document1-1 Filed 11/17/20 Page 9of12 PagelD #: 12

 
COST BOND

We, the undersigned, hereby declare ourselves principal and surety, respectively, in this
action in accordance with Tennessee Code Annotated § 20-12-101 ef seq.

Calc ht «mei

Robin Sutton, Pr incipal

) ae
yy AH. Bell, Surety

5

Case 3:20-cv-00495-JRG-HBG Document1-1 Filed 11/17/20 Page 10 0f12 PagelD #: 13

 

 
RECELPT : ' Circuit Court Clerk, Rita Ellison
Sevier County Circuit Court

 

 

, 125 Court Avenue No: 50669

\ Sevierville, TN 37862 Receipt Date: 16/96/2020

(665) 453-5536 System Date: 16/06/2020

Received Of: The Law Office of James A.H. Bell Total Amount Paid: $374.50
Payment Method/No: Business Check 65612 $374.50

Amount Tendered: $374.50

a Amount Returned: $0.00
Case: 78CC1-2020-CV-641 PAID IN FULL

Robin Sutton vs The Kroger Co.; On Behalf Of: Plaintiff£ - Ro Amount Paid: 374,50

 

Bee
Rita Ellisoh

 

 

 

 

Page i of 1 By;
Dorethy Baker, dorothy
RECEIPT . Circuit Court Clerk, Rita Bllison
! Sevier County Circuit Court
125 Court Avenue No: 50669
Sevierville, TN 37862 Receipt Date: 10/06/2020
(865) 453-5536 System Date: 10/06/2020
Received Of: The Law Office of James A.H. Bell . Total Amount Paid: $374.50
Payment. Method/No: Business Check 6561 $374.50
Amount Tendereéed: $374,506
; ; Amount Returned: $9.00
Case: 78CC1-2020-CV-G441 - . : PATD IN FULL
Robin Sutton vs The Kroger Co.; On Behalf Of: Plaintiff ~ Ro Amount Paid: 374.50
' a i)
. i yh, + one!
4 petoF qh ' hy
Hay a Se
1 aft ‘ . ~
Rita Ellison
Page 1 of i

By:
Dorothy Baker, dorothy

Case 3:20-cv-00495-JRG-HBG Document1-1 Filed 11/17/20 Page 11o0f12 PagelD #: 14

 
 

7 ~

fet peElergagerge fey gEffeerepdedegteape ceveggecfet iol Efega te, EGR BEE LSSCZLS

ZIST-COTLE NL “OMAGSEN
‘aAV 103800 6067
ANVdINOO ADIAUAS NOLLVHOdUOD

\

82-| +6091 ds0ecy e026

Of ‘Z$ | a: | neta E¢hl OOO ohOE 2toe

  

WIDAMIS sae

Ea = |

 

MELE INE ERY

LIGLG AASSANNAT ‘WTIAXONY
SOWIG LHOWY OF .

‘pa "EERE ‘HW SUE]

Ig SHOR awl ST,

Lt Ten eee

Case 3:20-cv-00495-JRG-HBG Document 1-1 Filed 11/17/20 Page 12 of 12 PagelD #: 15
